Citation Nr: 0500150	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  01-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, 
also claimed as heart murmur, mitral valve prolapse, 
weakness, and dizziness.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for asthma with restrictive airway disease.

3.  Entitlement to a compensable initial disability 
evaluation for hypertension.

4.  Entitlement to a compensable initial disability 
evaluation for endometriosis.

5.  Entitlement to a compensable initial disability 
evaluation for chronic low back pain.

6.  Entitlement to a compensable initial disability 
evaluation for headaches.

7.  Entitlement to a compensable initial disability 
evaluation for right ankle strain/instability.

8.  Entitlement to a compensable initial disability 
evaluation for left ankle strain/instability.

9.  Entitlement to a compensable initial disability 
evaluation for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1998.  This appeal arises from May 1999 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she is entitled to service 
connection for Gulf War Syndrome, which she has also claimed 
as heart murmur, mitral valve prolapse, weakness, and 
dizziness.  The Board notes that the veteran has not been 
provided with a VA cardiac examination to assess the nature 
of any current heart disorder and its possible etiology.  

With respect to the "Gulf War Syndrome" claim, the Board 
notes that the veteran should be provided with the current 
laws and regulations governing claims for undiagnosed 
illness.

The veteran has pointed out that the most recent VA 
examinations of her service connected disabilities were 
conducted in 1998 or 1999.  She has requested current 
examinations to properly evaluate her claims for increased 
evaluations.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  Moreover, the Court has held that, when a 
veteran-claimant alleges that his/her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

Additionally, the RO's February 2003 rating decision, in 
pertinent part, denied the veteran's claims for entitlement 
to an increased evaluation for folliculitis of the thighs and 
hips, and for entitlement to service connection for bursitis 
of the right elbow, herpes simplex, a left knee disorder, a 
right knee disorder, bronchopneumonia, a disability 
manifested by left sided numbness and dysesthesia in the 
legs, and bilateral hearing loss.

The veteran submitted a timely NOD in March 2003, initiating 
an appeal of those issues.  Accordingly, the Board concludes 
that because a timely NOD regarding these issues has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case with respect to 
those issues.  The Court has held that, when an NOD has been 
timely filed, the Board should remand, rather than refer, the 
issues to the RO for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 
U.S.C.A. § 7105(d)(1) (West 2002).  In addition, this remand 
will afford the RO the opportunity to ensure compliance with 
the provisions of the VCAA.

In light of the above, the case is REMANDED for the 
following:

1.  The veteran should be afforded an 
examination by a VA cardiologist in order 
to determine the nature and etiology of all 
heart pathology, to include heart murmur, 
mitral valve prolapse, weakness, and 
dizziness.  All indicated evaluations, 
studies, tests, and specialized 
examinations deemed necessary should be 
performed.  The veteran's claims folder, 
including this REMAND, should be reviewed 
by the examiner prior to examination.  
Following the examination, it is requested 
that the examiner provide an opinion as to:  
Did any current heart pathology pre-exist 
service?  If so, did it undergo a 
permanent, measurable increase in severity 
during service that was not due to the 
natural progress of the disease?  Did any 
heart pathology have its onset during her 
period of service?  The examiner should set 
forth the complete rationale underlying any 
conclusions drawn or opinions expressed in 
an examination report.

2.  The veteran should be scheduled for VA 
examinations in order to determine the 
nature and severity of her service-
connected hypertension; asthma with 
restrictive airway disease; endometriosis; 
chronic low back pain; headaches; right 
ankle strain/instability; left ankle 
strain/instability; and bilateral pes 
cavus.  All pathology attributable to the 
service connected disabilities should be 
identified.  All tests and studies deemed 
necessary should be accomplished.  

The veteran's lower back and ankles should 
be examined for ranges of motion, and the 
examiner should also be asked to include 
the normal ranges of motion of the joints.  
Additionally, the examiner should be 
requested to determine whether the 
affected joints exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

A complete rationale for any opinion 
expressed should be included in the 
examination reports.

3.  Following the above, the RO should re-
adjudicate the veteran's claims regarding 
her service-connected hypertension; asthma 
with restrictive airway disease; 
endometriosis; chronic low back pain; 
headaches; right ankle strain/instability; 
left ankle strain/instability; and 
bilateral pes cavus.  Specifically the RO 
should consider that this case involves 
the initial ratings of the veteran's 
service connected disabilities from May 
1998 to present and that separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If a claim remains 
denied, a supplemental statement of the 
case should be issued and the veteran and 
her representative provided with an 
appropriate opportunity to respond.

4.  The RO should review the record and 
readjudicate the veteran's claim for 
entitlement to service connection for 
Gulf War Syndrome, i.e., undiagnosed 
illness exhibited by heart murmur, mitral 
valve prolapse, weakness, dizziness and 
numbness and dysesthesia of the left leg.  
The RO should provide the veteran with an 
SSOC containing the current versions of 
38 U.S.C.A. §§ 1117-1118, and 38 C.F.R. 
§ 3.317.  The veteran and her 
representative should be given the 
opportunity to respond thereto.

5.  The RO should issue a Statement of the 
Case regarding the veteran's claims of 
entitlement to an increased evaluation for 
folliculitis of the thighs and hips, and 
for entitlement to service connection for 
bursitis of the right elbow, herpes 
simplex, a left knee disorder, a right 
knee disorder, bronchopneumonia, a 
disability manifested by left sided 
numbness and dysesthesia in the legs, and 
bilateral hearing loss.  The appellant and 
her representative are hereby notified 
that, following the receipt of the 
Statement of the Case concerning those 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed, should these 
issues be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no further action, other 
than as spelled out within this remand, until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



